Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species E (claims 1, 4-11, 14, and 17) in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner.  This is not found persuasive because claims 2-3, 12-13, 15-16, 18-20 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (2021/0055616).
Regarding claim 1, Hsu (figures 1-7B) discloses a display panel comprising an array substrate, wherein the array substrate comprises a base substrate and first wires and second wires located on one side of the base substrate, wherein a film layer where the first wires are located is located between the base substrate and a film layer where the second wires are located (10 or 10’; figure 7B); and 
orthographic projections of the first wires (1012 or 1011; figure 2A) on a plane where the base substrate is located intersect orthographic projections of the second wires on the plane where the base substrate is located; and wire widths of the first wires at intersections are smaller than at least part of wire widths of the first wires at positions other than the intersections, wherein the intersections are positions where the orthographic projections of the first wires on the plane where the base substrate is located intersect the orthographic projections of the second wires on the plane where the base substrate is located; and/or wire 
widths of the second wires at intersections are greater than at least part of wire widths of the second wires at positions other than the intersections, wherein the intersections are positions where the orthographic projections of the first wires on the plane where the base substrate is located intersect the orthographic projections of the second wires on the plane where the base substrate is located.
Regarding claim 4, Hsu (figures 1-7B) discloses wherein the display panel comprises a display region and a non-display region surrounding the display region, and the first wires and the second wires are both located in the non-display region.
Regarding claim 5, Hsu (figures 1-7B) discloses wherein the non-display region comprises a fan-out region, the fan-out region comprises a plurality of fan-out wires, and at least part of the plurality of fan-out wires comprise the first wires or the second wires.
Regarding claim 6, Hsu (figures 1-7B) discloses wherein in response to the plurality of fan-out wires comprising the first wires, wire widths of the plurality of fan-out wires at the intersections are smaller than at least part of wire widths of the plurality of fan-out wires at the positions other than the intersections; or in response to the plurality of fan-out wires comprising the second wires, wire widths of the plurality of fan-out wires at the intersections are greater than at least part of wire widths of the plurality of fan-out wires at the positions other than the intersections.
Regarding claim 7, Hsu (figures 1-7B) discloses wherein the fan-out region comprises a first fan-out region and a second fan-out region, and wiring density of the plurality of fan-out wires in the first fan-out region is greater than wiring density of the plurality of fan-out wires in the second fan-out region; and in response to the plurality of fan-out wires comprising the first wires, projections of the first wires at least partially intersect a projection of the second fan-out region, and projections of the second wires at least partially intersect projections of the first wires in the second fan-out region; or in response to the plurality of fan-out wires comprising the second wires, projections of the second wires at least partially intersect a projection of the second fan-out region, and projections of the first wires at least partially intersect projections of the second wires in the second fan-out region 5’’).
Regarding claim 8, Hsu (figures 1-7B) discloses wherein the fan-out region further comprises a third fan-out region, and wiring density of the plurality of fan-out wires in the third fan-out region is between the wiring density of the plurality of fan-out wires in the first fan-out region and the wiring density of the plurality of fan-out wires in the second fan-out region (5).
Regarding claim 9, Hsu (figures 1-7B) discloses wherein the first fan-out region comprises first fan-out wires, the second fan-out region comprises second fan-out wires, and the third fan-out region comprises third fan-out wires; wherein one of at least part of the first fan-out wires is electrically connected to a second fan-out wire corresponding to the one of at least part of the first fan-out wires through a third fan-out wire corresponding to the one of at least part of the first fan-out wires; and a wire width of one of the third fan-out wires is greater than a wire width of one of the first fan-out wires and smaller than or equal to a wire width of one of the second fan-out wires (5 and 5’’; 1012, 1011, 1023, 1024, 1023’, 12024’, 1011’, 1012’).
Regarding claim 17, Hsu (figures 1-7B) discloses display device, comprising a display panel; 
wherein the display panel comprises an array substrate, wherein the array substrate comprises a base substrate and first wires and second wires located on one side of the base substrate, wherein a film layer where the first wires are located is located between the base substrate and a film layer where the second wires are located (10 or 10’; figure 7B); and 
orthographic projections of the first wires (1012 or 1011; figure 2A) on a plane where the base substrate is located intersect orthographic projections of the second wires on the plane where the base substrate is located; and wire widths of the first wires at intersections are smaller than at least part of wire widths of the first wires at positions other than the intersections, wherein the intersections are positions where the orthographic projections of the first wires on the plane where the base substrate is located intersect the orthographic projections of the second wires on the plane where the base substrate is located; and/or wire 
widths of the second wires at intersections are greater than at least part of wire widths of the second wires at positions other than the intersections, wherein the intersections are positions where the orthographic projections of the first wires on the plane where the base substrate is located intersect the orthographic projections of the second wires on the plane where the base substrate is located.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2021/0055616) in view of Chen et al. (US 2019/0272057).
Regarding claim 10, Hsu et al. discloses the limitations as shown in the rejection of claim 7 above.  However, Hsu et al. is silent regarding the bonding pads.  Chen et al. (figures 1-7A) teaches wherein the second fan-out region comprises second fan-out wires; the non-display region further comprises a bonding region (117), and the bonding region comprises a plurality of bonding pads; and the first fan-out region comprises first fan-out wires, one of at least part of the first fan-out wires comprises a straight line portion and an oblique line portion, one end of the straight line portion is electrically connected to a respective one of the plurality of bonding pads in one-to-one correspondence, the other end of the straight line portion is electrically connected to one end of the oblique line portion in one-to-one correspondence, and the other end of the oblique line portion is electrically connected to one of the second fan-out wires.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the bonding regions as taught by Chen et al. in order to effectively connect the signal wirings with the external circuits. 
Regarding claim 11, Chen et al. (figures 1-7A) teaches wherein the non-display region further comprises a bonding region, and the bonding region comprises a plurality of bonding pads; the display region further comprises a plurality of data signal lines or a plurality of touch signal lines; and one end of one of the plurality of fan-out wires is connected to one of the plurality of data signal lines or one of the plurality of touch signal lines, and the other end of the one of the plurality of fan-out wires is connected to one of the plurality of bonding pads (117).
Regarding claim 14, Chen et al. (figures 1-7A) teaches wherein the non-display region further comprises a plurality of shift registers and a plurality of scan signal lines, the display region comprises a plurality of gate signal lines, one end of one of the plurality of scan signal lines is connected to one of the plurality of shift registers, and the other end of the one of the plurality of scan signal lines is connected to one of the plurality of gate signal lines; and at least part of the plurality of scan signal lines comprise the first wires or the second wires (see at least paragraph 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871